Title: From Alexander Hamilton to James McHenry, 19 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 19. 1799
          
          I have given orders to Capt. Morris to take immediate measures for the purpose of conducting the French prisoners from Baltimore at to Frederick Town, agreeably to the request of the Secretary of the navy, and to your direction
          With great respect I am, Sir &
          
            Captain Morris will particularly employ for the purpose the detachment of Infantry under the command of Lieutenant Newman.
          
        